_ Case 1:15-cv-09903-GBD-SN Document 426 Filed 05/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT ee
SOUTHERN DISTRICT OF NEW YORK. .

 

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)\(SN) NO :
ECF Case wa

 

 

 

This document relates to:

 

Burnett, et al. v. The Islamic Republic of Iran, et al., Case No. 15-cv-9903 (GBD)(SN)

CORRECTED PARTIAL FINAL DEFAULT JUDGMENT
ON BEHALF OF BURNETT PLAINTIFF FRANK M. TATUM

Upon consideration of the evidence and arguments submitted by Plaintiff Frank M. Tatum,
a Plaintiff in Burnett, et al. v. The Islamic Republic of Iran, et al., 15-cv-9903 (GBD)(SN), who
was the son of Diane M. Parsons who was a victim killed in the terrorist attacks on September 11,
2001, and the Judgment by Default for liability only against the Islamic Republic of Iran, the
Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic Republic of Iran
(collectively the “Iran Defendants”) entered on January 31, 2017 (Case No. 15-cv-9903, ECF No.
85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that the partial final judgment entered against the Iran Defendants on
September 6, 2019 on behalf of Frank M. Tatum be modified and corrected in accordance with
this Order; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of Frank M. Tatum, who was the son of Diane M. Parsons who was killed in the terrorist attacks

on September 11, 2001, and it is

 
_ Case 1:15-cv-09903-GBD-SN Document 426 Filed 05/11/20 Page 2 of 2

ORDERED that Frank M. Tatum is awarded solatium damages of $8,500,000; and it is

ORDERED that Plaintiff Frank M. Tatum is awarded prejudgment interest of 4.96 percent

per annum, compounded annually, running from September I1, 2001 until the date of judgment;

and it is

ORDERED that Plaintiff Frank M. Tatum may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue.

Dated: New York, New York SO ORDERED:

— 252020 Qamys 8 Don nl

oe eee
CEP B. DANIELS
ited States District Judge

Woe Of Ob eS

gags «

 

 
